NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
QUADlTECH, INC.,
Plaintiff-Appellan,t,
V.
Q.I. PRESS CONTROLS B.V. AND
Q.I. PRESS CONTROLS NORTH AMERICA LTD.,
INC.,
Defendants»Appellees,
and
PRINT2FINISH, LLC, 
Defendant-Appellee.
2010-1354
Appeal from the United States Dist1'ict Court for the
EaSter11 District of PennSy1vania in case no. 09-CV-2561,
Judge Eduardo C. Robreno.
ON MOTION
ORDER
Up0n consideration of Q.I. Press Contro1s B.V., Q.I.
PreSs Contro1S North Ame1'ica Ltd., Inc., and

QUA_DTEcH v. Q1 PREss
2
Print2Finish, LLC’s motion for leave to file a supplemen-
tal appendix,
IT ls ORDERED THAT:
The motion is granted
UCT 2 9 2010
Date
cc: Charles W. ShifIey, Esq.
David D. Langfitt, Esq.
Michae1 N. Onufrak, Esq.
s21
FOR THE COURT
/s/' J an Horbaly
J an Horba1y
Clerk
§
ix-.
33
'.‘-532
\‘-
FEPPEALS FOR
RAL C|RCUlT
UCT 29 2010
1 sANHonsALv